News Release Eurand Launches ZENPEP™ (pancrelipase) Delayed-Release Capsules First and Only FDA-Approved Pancreatic Enzyme Product Clinically Proven in Patients as Young as One Year Old PHILADELPHIA, Pa. – Nov. 30, 2009 –Eurand N.V. (NASDAQ: EURX), a global specialty pharmaceutical company, today announced the commercial availability of ZENPEP™ (pancrelipase) Delayed-Release Capsules, a pancreatic enzyme product (PEP) indicated for the treatment of exocrine pancreatic insufficiency (EPI) due to cystic fibrosis (CF) or other conditions. TheU.S. Food and Drug Administration (FDA) approved ZENPEP on August 27, 2009. Eurand has also completed the hiring, training and deployment of its sales organization to promote ZENPEP, including a specialty CF sales force composed of 16 Eurand sales people targeting the 120 accredited cystic fibrosis centers, satellites and other specialists who treat CF.In addition, the Company has contracted with Innovex, a Quintiles company, to promote ZENPEP to PEP prescribers who commonly treat patients with EPI associated with other conditions such as chronic pancreatitis, pancreatic cancer and gastric surgery.These 49 Innovex sales professionals will call on key gastroenterologists, internal medicine specialists, family-practice physicians and oncologists. “The launch of ZENPEP is a major milestone for Eurand,” said Gearóid Faherty, Chairman and Chief Executive Officer.“To support the launch, we believe we have built and deployed a sales force of sufficient size and reach to effectively call on all the key physicians and institutions that treat EPI.”Many physicians, patients and caregivers have expressed dissatisfaction with current unapproved PEP therapies and have been awaiting the availability of ZENPEP,an FDA-approved treatment.Eurand is committed to addressing their concerns and helping patients manage their EPI more effectively. Most patients with CF who are prescribed ZENPEP will have access to Eurand’s
